Citation Nr: 1716777	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-09 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased disability rating for service-connected asthma, presently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

As was discussed in the Board's September 2015 remand, the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.702 (2016).  


FINDING OF FACT

For all periods on appeal, the Veteran's asthma has not resulted in pulmonary functioning levels of FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less; his asthma does not require intermittent courses of systemic corticosteroids or immuno-suppressants; he has not experienced respiratory failure; he does not require at least monthly physician visits for care of exacerbations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Rating

The Veteran is presently service connected for asthma, rated as 30 percent disabling.  He contends that his asthma should be granted a higher rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's asthma, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

Asthma is rated under DC 6602.  Per the diagnostic criteria, a 30 percent rating is assigned with pulmonary functioning test revealing a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2016).

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator  results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2016).  However, that regulation explicitly applies only to DCs 6600, 6603, 6604, 6825-6833, and 6840-6845; or rather, DC 6602 is expressly excluded from that special provision.  38 C.F.R. § 4.96(d).  As such, the Board may analyze the rating criteria using either the post- or pre-bronchodilator scores for the FEV-1 and FEV-1/FVC tests.  In this case, it will use the more favorable pre-bronchodilator results.  

After a careful review of the evidence of record, the Board finds that the Veteran's asthma should not be granted an increased disability rating.

The Veteran was afforded a VA examination in July 2009.  At that time, he was treated with daily inhalation therapy.  FVC was 100.6 percent predicted.  FEV was 87 percent predicted.  FEV1/FVC was 70 percent predicted.  The Veteran's pulmonary functioning falls squarely in the criteria for a 30 percent rating.  Further, although he was noted to require bronchodilators and inhaled steroids for control of his symptoms, this did not include intermittent  or daily use of systemic (oral or parenteral) corticosteroids.  

A September 2010 VA examination in connection with a claim of service connection for obstructive sleep apnea requiring clinical visits for exacerbations less than weekly but at least monthly.  That record does not indicate how the examiner came to that conclusion, but a review of the Veteran's VA treatment records do not support such frequent visits.  That examination focused exclusively on sleep apnea, and did not provide pulmonary functioning testing or address what type of treatment the Veteran received for his asthma.  

VA treatment records from August 2013 record an emergency room visit for an asthma flare, secondary to bronchitis.  He was treated with nebulizers, steroids and antibiotics.  

In September 2014 he was also treated in the emergency room for shortness of breath.  The Veteran refused treatment and left with instructions to return if his condition worsened.

The Veteran's other VA treatment records indicate the use of inhaled bronchodilator and anti-inflammatory treatment.  He has not been prescribed intermittent (at least three per year) or regular corticosteroids.  

A January 2015 VA examination was conducted in connection with his claim.  The Veteran reported seeing his primary care physician for asthma treatments approximately every two months.  He used bronchodilator and anti-inflammatory inhalers intermittently and as needed.  He did not require the use of oral or parenteral corticosteroid medications.  He did not require the use of oxygen.  He had not had any attacks with episodes of respiratory failure in the prior twelve months.  His symptoms required treatment for exacerbations less frequently than monthly.  FVC was 101.3 percent predicted.  FEV-1 was 97.4 percent predicted.  FEV-1/FVC was 75 percent.   None of the factors described in the examination report would give rise to a 60 percent rating or higher.

In March 2016, the Veteran was afforded a new VA examination.  He used daily inhalation bronchodilator therapy.  He did not use oral bronchodilators, antibiotics, or oxygen therapy.  He saw his primary care physician once every six months for treatment.  He had not experienced any hospitalizations for exacerbations, but did report one emergency room visit for an exacerbation.  He required care for exacerbations less frequently than monthly.  FVC was 97.9 percent predicted.  FEV-1 was 87.9 percent predicted.  FEV-1/FVC was 69 percent.  The Veteran's pulmonary functioning numbers meet the diagnostic criteria for a 30 percent rating and no higher.  While the examiner noted that the Veteran did require intermittent courses or bursts of systemic corticosteroids, he had only required one such treatment in the prior year, which is less than the three required to grant a 60 percent rating under the diagnostic criteria.  

In sum, the Board finds that the Veteran's asthma does not qualify under the applicable diagnostic criteria for a higher rating.  Specifically, the Veteran's pulmonary functioning testing have not worsened to the extent that a 60 percent rating would be appropriate for asthma, neither does he require the intermittent (at least three times per year) use of systemic corticosteroids.  He does not require monthly visits to a physician for exacerbations.  He has never been documented as experiencing respiratory failure.  As such, a 30 percent rating is the maximum rating available under the diagnostic code.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's asthma symptoms.  The Veteran's service-connected disability is productive of symptoms specifically identified in the Rating Schedule, such as decreased pulmonary functioning and requirement of medication for management.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal.  Further, the record has not given rise to any indication that his asthma has resulted in an exceptional or unusual disability picture.  While he has presented as an outpatient in the emergency room on occasion, he has not required frequent hospitalization and the evidence supports a finding that his asthma does not interfere with his ability to work.  As such, referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently also service connected for obstructive sleep apnea and temporomandibular joint disorder.  After carefully reviewing the evidence in the record, there is no indication that the disabilities on appeal cause a "collective effect" on each other to the point of requiring additional consideration.  Therefore, such consideration does not apply in this matter and referral based on collective effect is not necessary at this time.  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  


ORDER

A rating in excess of 30 percent for asthma is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


